

115 S3351 IS: Medical Debt Relief Act of 2018
U.S. Senate
2018-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3351IN THE SENATE OF THE UNITED STATESAugust 16, 2018Mr. Merkley (for himself, Mr. Blumenthal, Mrs. Feinstein, Ms. Warren, Mr. Durbin, Mr. Menendez, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to institute a 180-day waiting period before medical debt
			 will be reported on a consumer’s credit report and to remove paid-off and
			 settled medical debts from credit reports that have been fully paid or
			 settled, to amend the Fair Debt Collection Practices Act to provide a
			 timetable for verification of medical debt and to increase the efficiency
			 of credit markets with more perfect information, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medical Debt Relief Act of 2018. 2.Amendments to Fair Credit Reporting Act (a)Medical debt defined (1)In generalSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following:
					
 (z)Medical debtThe term medical debt means a debt described in section 604(g)(1)(C).. (2)Technical and conforming amendmentsOn the date described in section 302(e) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174), subsection (z) of section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as added by paragraph (1), shall be redesignated as subsection (bb) and moved to appear after subsection (aa).
				(b)Exclusion for paid or settled medical debt
 (1)In generalSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:
					
 (7)Any information relating to a medical debt if the date on which the debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 180 days.
 (8)Any information relating to a fully paid or settled medical debt that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 days..
 (2)Technical and conforming amendmentsOn the date described in section 302(e) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174), paragraphs (7) and (8) of section 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as added by paragraph (1) of this subsection, shall be redesignated as paragraphs (9) and (10), respectively, and moved to appear after paragraph (8).
				3.Amendments to the Fair Debt Collection Practices Act
 (a)In generalSection 809 of the Fair Debt Collection Practices Act (15 U.S.C. 1692g) is amended by adding at the end the following:
				
					(f)Additional notice requirements for medical debt
 (1)DefinitionsIn this subsection: (A)Consumer reporting agencyThe term consumer reporting agency has the meaning given the term in section 603(f) of the Fair Credit Reporting Act.
 (B)Medical debtThe term medical debt means a debt arising from the receipt of medical services, products, or devices. (2)Notice about credit reportingBefore furnishing information regarding a medical debt of a consumer to a consumer reporting agency, the person furnishing the information shall send a statement to the consumer that includes the following:
 (A)A notification that the medical debt may not be reported to a consumer reporting agency until the end of the 180-day period beginning on the date on which the person sends the statement.
 (B)The specific date that is the end of the 180-day period beginning on the date on which the person sends the statement.
 (C)A notification that, if the debt is settled or paid by the consumer or an insurance company during the 180-day period beginning on the date on which the person sends the statement—
 (i)the debt may not be reported to a consumer reporting agency; and (ii)the consumer may, during that 180-day period—
 (I)communicate with an insurance company to determine coverage for the debt; or (II)apply for financial assistance.
									(3)No reporting during 180-day period
 (A)In generalDuring the 180-day period described in paragraph (2), no person may communicate with, or report any information to, any consumer reporting agency regarding a debt described in that paragraph.
 (B)Rule of constructionNothing in this paragraph may be construed to affect when a debt collector may engage in activities to collect or attempt to collect any debt owed or due or asserted to be owed.
 (4)Reporting after the 180-day periodNothing in this subsection shall prohibit a person from communicating with, or reporting any information to, a consumer reporting agency regarding a medical debt of a consumer after the end of the 180-day period described in paragraph (2) with respect to the debt..
 4.Effective dateExcept as otherwise expressly provided, the amendments made by this Act shall take effect on the date that is 180 days after the date of enactment of this Act.